MEMORANDUM **
Chapter 7 debtor Shantu Natvaral Shah appeals pro se the district court’s order affirming the bankruptcy court’s summary judgment of nondischargeability of debts owed Carl T. Madsen, Inc. We have jurisdiction under 28 U.S.C. § 1291. We review for clear error the bankruptcy court’s findings of fact, Beeler v. Jewell (In re Stanton), 303 F.3d 939, 941 (9th Cir. 2002), and de novo its legal conclusions. Atalanta Corp. v. Allen (In re Allen), 300 F.3d 1055,1058 (9th Cir.2002). We affirm.
The bankruptcy court did not err by finding that the debt in question resulted from a willful and malicious injury and therefore was not subject to discharge pursuant to 11 U.S.C. § 523(a)(6). See Petralia v. Jercich (In re Jercich), 238 F.3d 1202,1205 (9th Cir.2001).
Shah’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.